Exhibit 10.1

November 14, 2014

David F. DeVoe

Senior Advisor

Twenty-First Century Fox, Inc.

1211 Avenue of the Americas

New York, NY 10036

Dear Dave:

This letter agreement (the “Letter Agreement”) is intended to constitute a
formal binding modification to your agreement dated as of November 15, 2004,
with 21st Century Fox America, Inc. (formerly known as News America
Incorporated) (“21CFA”), a wholly owned subsidiary of Twenty-First Century Fox,
Inc. (formerly known as News Corporation), as amended on December 16, 2008, as
further amended on August 2, 2010 and as further amended as of July 1, 2013 (the
“Agreement”) and shall confirm the terms and conditions which will apply to your
Agreement as from November 15, 2014. Except as provided herein, the letter
agreement between you and News Corporation dated August 2, 2010 regarding the
annual bonus and long-term incentive awards (the “Annual Bonus and LTIP Letter
Agreement”) shall remain applicable pursuant to its terms. Capitalized terms
used in this letter and not defined shall have the meanings given such terms in
the Agreement or Annual Bonus and LTIP Letter Agreement, as applicable.

21CFA and you agree that the Agreement is hereby amended as follows:

1. Section 2 of the Agreement, as amended, states that the Term of Employment
shall mean the period from November 15, 2004 through November 14, 2014. 21CFA
and you hereby agree to extend to the Term of Employment such that the Term of
Employment shall mean the period through December 31, 2015.

2. 21CFA and you hereby agree that your Base Salary shall be at an annual rate
of $1,000,000 to be paid in the same manner as other senior executives of 21CFA
are paid.

3. All references in the Agreement to “News America Incorporated” or “NAI” shall
be amended to be references to 21CFA.

For purposes of the Agreement and the Annual Bonus and LTIP Letter Agreement,
21CFA and you hereby agree that you shall be entitled to receive the pro rata
portion of the Annual Bonus you would have earned for fiscal 2015 had the
Agreement expired on November 14, 2014 based on your target opportunity and
payable as soon as practicable after November 14, 2014, and you shall not be
entitled to receive any additional Annual Bonus for fiscal 2015 or fiscal 2016.
Further, beginning November 15, 2014, you shall no longer be entitled to a
“minimum annual bonus” (as defined in the Agreement) as compensation upon any
type of termination.

You shall be eligible to receive a Performance-Based LTIP award for the fiscal
2015-2017 performance period with a target of $2.5 million, which shall be
awarded under the 2013 Long­ Term Incentive Plan, pursuant to the Annual Bonus
and LTIP Letter Agreement, and you shall not be eligible to receive a
Performance-Based LTIP award for any subsequent performance periods. This Letter
Agreement shall not affect any other provision of the Agreement or the Annual
Bonus and LTIP Letter Agreement.

By counter-signing this Letter Agreement, you acknowledge and agree to be bound
by the terms hereof.

 

Sincerely,

 

21ST CENTURY FOX AMERICA, INC.

 

 

By:

/s/ Janet Nova

Name:

 Janet Nova

Title:

 Executive Vice President and

 

 Deputy General Counsel

 

Acknowledged and Agreed:

 

/s/ David F. DeVoe

David F. DeVoe

 